                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

BRIENNE SPLITTGERBER,

                        Plaintiff,                              8:17CV280

         vs.
                                                                  ORDER
THE STATE OF NEBRASKA, THE
NEBRASKA STATE PATROL, STEPHEN
HAUDRICH, Dr., an individual; BRADLEY
RICE, an individual; DAVID SANKEY, an
individual; and JOHN AND JANE DOES,
individuals;

                        Defendants.


         Due to continuances granted in this case, Defendants’ motion for summary
judgment was not fully submitted until February 27, 2019. As such, the court’s summary
judgment rulings will not be available sufficiently in advance of the scheduled pretrial
conference to permit the parties to incorporate those rulings into their trial strategy and
the proposed pretrial conference order.


         Accordingly,


         IT IS ORDERED that the pretrial conference and jury trial are continued pending
further order of the court. If this case is not fully resolved by summary judgment, within
ten (10) days after the summary judgment ruling, the parties shall contact the
undersigned magistrate judge’s chambers to re-schedule the pretrial conference and
trial.


         March 8, 2019.
                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
